Title: From Alexander Hamilton to James Miller, 8 October 1799
From: Hamilton, Alexander
To: Miller, James


          
            Sir:
            Elizabeth Town Octor. 8th. 99
          
          The Secretary of War informs me that he has put into your hands the requisite funds for completing the purchase of the lotts on Green brook for the winter quarters of the eleventh twelfth, and thirteenth regiments.
          I have to request that you will immediately deliver the necessary sum to the Pay master of the Eleventh regiment, as a strict promise has been made in point of time and it will be important to have that promise punctually fulfilled. Not having my papers before me I can not tell exactly what the sum is, but you will be able to ascertain from the copy of a letter from Colonel Ogden which I have transmitted to the Secretary of War.
          The Pay Master of the Eleventh regiment is now at Trenton—
          With consideration I am, Sir yr. obt sert.
          
            Alex Hamilton
          
          
            Col. Ogden this moment informs me that the price of the land is Four thousand, four hundred and fifty dollars—
          
           James Miller Esqr.
        